Name: Commission Regulation (EEC) No 3061/89 of 11 October 1989 amending Regulation (EEC) No 745/87 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production
 Date Published: nan

 12. 10 . 89No L 293/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3061/89 of 11 October 1989 amending Regulation (EEC) No 745/87 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 15 thereof, Whereas, pursuant to the second subparagraph of Article 15(1 ) of Regulation (EEC) No 2658/87, technical amendments to Community acts which include the combined nomenclature are to be made by the Commission ; Whereas Commission Regulation (EEC) No 745/87 of 16 March 1987 derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors (3) » as last amended by Regulation (EEC) No 1863/88 (4), must be technically adopted to the combined nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 745/87 is hereby replaced by the following : 'Article 1 'By way of derogation from Regulation (EEC) No 2169/86, the entries relating to the CN codes 3505 10 10, 3505 10 90, 3505 20 and 3509 10 in Annex I thereto are replaced by the following : "CN code Description Quantity of starch needed to produce one tonne  Coefficient  3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on dextrins or other modified starches : ex 3505 10  Dextrins and other modified starches : 3505 10 10   Dextrins (4)   Other modified starches : 1,14 3505 10 90 Other (4) 1,14 3505 20  Glues (4) 1,14 ex 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances (4) 1,14 (*) The production refund is payable for the actual starch or dextrin dry matter content." (')- OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 169, 19. 6. 1989, p. 1 . 0 OJ No L 75, 17 . 3. 1987, p. 15. 0 OJ No L 166, 1 . 7. 1988 , p. 23 . 12. 10. 89 Official Journal of the European Communities No L 293/31 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission